Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 1 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 2 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 3 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 4 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 5 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 6 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 7 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 8 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 9 of
                                       23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 10 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 11 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 12 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 13 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 14 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 15 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 16 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 17 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 18 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 19 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 20 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 21 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 22 of
                                        23
Case 18-03650-MM11   Filed 05/28/19   Entered 05/28/19 13:54:54   Doc 295   Pg. 23 of
                                        23
